July 26, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
 DAEWOO SHIPBUILDING & MARINE ENGINEERING, CO., LTD. D/B/A DSME,
                           Appellant

NO. 14-11-00040-CV                          V.

          IKANCO, INC., CHOONG S. KIM, AND YONG J. AN, Appellees
                    ________________________________



       This cause, an appeal from the judgment in favor of appellee, ikanco, Inc. [sic],
signed February 17, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Daewoo Shipbuilding & Marine Engineering, Co., Ltd. d/b/a
DSME, to pay all costs in this appeal. We further order the decision certified below for
observance.